Exhibit SECOND AMENDMENT TO LOAN AGREEMENT THIS SECOND AMENDMENT (this “Amendment”), dated as of December , 2008, is made between VILLAGE SUPER MARKET, INC., a New Jersey corporation, as borrower (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a National Banking Association (formerly known as First Union National Bank), as lender (the “Lender”). RECITALS A.Reference is made to the Loan Agreement, dated as of September 16, 1999 as amended by that certain First Amendment to Loan Agreement dated as of July 15, 2004 (said loan agreement as amended from time to time being referred to hereinafter as the “Loan Agreement”), between the Borrower and the Lender, pursuant to which Lender made available to Borrower the Revolving Loan (as defined in the Loan Agreement). B.The Borrower has requested (i) an increase of the maximum amount available under the Revolving Loan from $20,000,000 to $25,000,000, (ii) an extension of the Maturity Date of the Revolving Loan to December 31, 2011, and (iii) certain other modifications to the terms and conditions of the Loan Agreement, as specified herein. C.The Lender is amenable to said modifications in accordance with, and subject to, the terms and conditions of this Amendment. NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties hereto agree as follows: Section
